UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4901


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

LILLIE A. BARBER,

                  Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Margaret B. Seymour, District
Judge. (3:06-cr-00320-MBS-2)


Submitted:    January 23, 2009              Decided:   February 5, 2009


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Katherine E. Evatt, Assistant Federal Public Defender, Columbia,
South Carolina, for Appellant.     Anne Hunter Young, Assistant
United States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lillie       A.    Barber    was           convicted         of       conspiring      to

defraud    the    United      States,    in       violation         of       18   U.S.C.     §    371

(2006),     and    was     sentenced      to        sixty       months            of    probation.

Thereafter, Barber pled guilty to three probation violations and

the district court did not alter her sentence other than to

require     her    to     spend    four           months       in       a     halfway       house.

Nonetheless,      Barber       again     violated             the       conditions         of     her

probation and pled guilty to three new violations. This time the

district court sentenced her to six months of incarceration.

            On    appeal,      counsel    has          filed        a    brief         pursuant   to

Anders v. California, 386 U.S. 738 (1967), asserting there are

no meritorious grounds for appeal, but raising the following

issue: whether the district court erred by sentencing Barber

within the advisory Sentencing Guidelines range without giving

adequate    consideration         to    the        18       U.S.C.       §    3553(a)       (2006)

factors.    For the reasons that follow, we affirm.

            We first note that Barber was sentenced in the middle

of her advisory Sentencing Guidelines range of three to nine

months.     Thus, we do not find her resulting sentence is plainly

unreasonable.       United States v. Crudup, 461 F.3d 433, 437 (4th

Cir.   2006),     cert.    denied,      127       S.    Ct.    1813         (2007)      (providing

review     standard      for    revocation             of    supervised            release).      In

accordance with Anders, we have reviewed the entire record in

                                              2
this   case     and    have   found    no    meritorious       issues     for   appeal.

Accordingly, we affirm the judgment of the district court.                          This

court requires that counsel inform her client, in writing, of

her right to petition the Supreme Court of the United States for

further   review.        If    the    client    requests       that   a   petition   be

filed,    but    counsel      believes      that   such    a    petition    would     be

frivolous,      then    counsel      may    move   this    court      for   leave    to

withdraw from representation.               Counsel’s motion must state that

a copy thereof was served on the client.                   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                                AFFIRMED




                                            3